Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  161182 & (25)(27)(29)(30)                                                                              David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161182
                                                                   COA: 351202
                                                                   Calhoun CC: 1995-000817-FC
  BRIAN ANDRE WARREN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions to add additional issue and for immediate
  consideration are GRANTED. The application for leave to appeal the February 14, 2020
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions for
  release and to hold in abeyance are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 15, 2020
         p0714
                                                                              Clerk